        Case 1:20-cv-01469-DLF Document 98-2 Filed 11/19/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

       v.
                                                    Case No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


                                   [PROPOSED] ORDER

       Upon consideration of the Motions to Dismiss Plaintiffs’ Third Amended Complaint filed

by Defendant Barr, the official-capacity federal Defendants, and the District of Columbia

Defendants, ECF 76, 79, 80, and all briefing thereon, it is hereby ORDERED that the motions are

DENIED.



Date: __________                           ___________________________________

                                           Dabney L. Friedrich
                                           United States District Judge
